1
2
                                                                      JS-6
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
8
9     Toddella D. Brown,                           Case No. EDCV 18-2379 JGB (SHKx)
10
                                    Plaintiff,
11
                   v.                                         JUDGMENT
12
      HomeStreet Bank, et al.,
13
14                               Defendants.
15
16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17         Pursuant to the Order filed concurrent herewith and the Court’s Orders
18   dated July 5, 2019 and September 10, 2019.
19
           IT IS HEREBY ADJUDGED that all claims against Defendants HomeStreet
20
     Bank, Government National Mortgage Association, and Mortgage Electronic
21
     Registration Systems, Inc. are dismissed without leave to amend; Defendant Zieve
22
     Brodnax and Steele LLP is dismissed for failure to prosecute; and this action is
23
     dismissed.
24
25    Dated: September 18, 2019
26
27                                               THE HONORABLE JESUS G. BERNAL
                                                 United States District Judge
28
